FILED
                                                                        United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                           Tenth Circuit

                                       TENTH CIRCUIT                        September 16, 2013

                                                                            Elisabeth A. Shumaker
                                                                                Clerk of Court
UNITED STATES OF AMERICA,

               Plaintiff - Appellee,
v.                                                            No. 13-6169
                                                     (D.C. No. 5:00-CR-00155-M-1)
BLAKE HANKINS STOVER,                                       (D. W.D. Okla.)

               Defendant - Appellant.




                                ORDER DENYING
                         CERTIFICATE OF APPEALABILITY


Before HARTZ, O'BRIEN, and GORSUCH, Circuit Judges.


          In 2001, Blake Hankins Stover was convicted of multiple charges relating to an
 extensive conspiracy to manufacture and distribute methamphetamine and cocaine. He
 was sentenced to life imprisonment. We affirmed. United States v. Stover, 57
 F. App’x 351 (10th Cir. 2002) (unpublished).

          Since then he has filed a 28 U.S.C. § 2255 motion and several Rule 60(b)
 motions making assorted claims of error in the original and § 2255 proceedings. He
 has routinely appealed from the denials of his motions. Like the motions themselves,
 none of his appeals have met with success. The parties are familiar with the details of
 the procedural history, which we will not repeat. Stover’s latest Rule 60(b) motion
 was denied because it was not filed within a reasonable time.1

      1
          The district judge offered a cogent reason, saying:
                                                                           (continued. . .)
           Stover did not seek a required certificate of appealability (COA) from the
 district court; however he has requested one in his opening brief. Because he has
 shown no entitlement to a COA under existing law, his request is denied and this
 matter is dismissed.
           Since Stover was permitted to proceed on appeal in forma pauperis2 he must
 continue to make payment to the clerk of the district court until all filing and docketing
 fees are paid in full.
                                            Entered by the Court:

                                            Terrence L. O’Brien
                                            United States Circuit Judge




       [T]he Court finds that defendant has not filed his Rule 60(b) motion within a
       reasonable time. Specifically, on August 23, 2001, the Court entered its Judgment
       in this case. On August 16, 2007, the Court entered its Order denying defendant’s
       28 U.S.C. § 2255 motion. However, defendant filed his Rule 60(b)(6) motion on
       March 3, 2013, nearly eleven years after the entry of judgment and over five years
       after the Order denying his § 2255 motion.
(R. Vol. 1 at 86.)
       2
       Inexplicably, the district judge permitted Stover to proceed on appeal without
prepayment of filing and docketing fees.


                                             -2-